DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows, in order to correct an inadvertent antecedent basis error:

IN THE CLAIMS:
Claim 21, line 1:  replace the numeral “1” with:  -- 2 --


Allowable Subject Matter
Claims 2-23 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 2 is allowed for being rewritten in independent form, including all the limitations of former base claim 1, as indicated in the Non-Final Rejection mailed 3/3/2021.
Claims 3-13 and 21 are allowed by virtue of their respective dependencies.

Claim 14 is allowed because the prior art neither teaches nor reasonably suggests a method where the radius of the gas core of the multiphase fluid, in an annular or annular-mist flow regime, within the bore is determined based on the detected first beam of EM radiation and on the detected second beam of EM radiation, where the first beam of EM radiation is transmitted and detected through the fluid along a first beam path, and the second beam of EM radiation is transmitted and detected through the fluid along a second beam path different from the first beam path, where the first beam path is longer than the second beam path within the bore, and where the EM radiation has multiple energy levels, as required by the combination as claimed.
US patent documents to Cadalen (previously made of record, see US 2013/0034206 A1 and US 9,581,558 B2, reference is made to the PG-PUB) teach a similar arrangement, where two EM beams of different energy are passed through a multiphase fluid in an annular or annular-mist flow regime, where the diameter (and, by geometric definition, the radius) of the gas core is determined (pars.0007, 0026 and 0065).  However, the beam paths of the two EM beams are the same path (Fig.1), contrary to that claimed.  The assumptions of Cadalen do not apply to the differing beam paths of Stephenson which pass through different fractions of the annular flow regime (Fig.1).
Claims 15-17 and 22 are allowed by virtue of their dependence upon claim 14.

Claim 17 is allowed at least because the Examiner agrees with Applicants’ arguments, see Remarks, pp.9.  The claim is an apparatus form of the method of claim 2, containing the same combination of salient features that rendered claim 2 allowable.  Claim 17 is allowable for substantially the same reasons.
Claims 18-20 and 23 are allowed by virtue of their dependence upon claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884